Citation Nr: 0028951	
Decision Date: 11/02/00    Archive Date: 11/09/00

DOCKET NO.  96-43 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-surgical scars to the scalp due to grafting for scalp 
folliculitis.

2.  Entitlement to an evaluation in excess of 20 percent for 
scars to the right thigh as donor sites for split thickness 
skin grafting.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1990 to March 
1995.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1996 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii, which granted entitlement to service 
connection for chronic scalp suppurative folliculitis with 
multiple split thickness skin graft failures, evaluated as 10 
percent disabling, and for residual scars of the right thigh, 
status post skin graft donor site, evaluated as 
noncompensable.  As a result of the veteran's change of 
residence, the claims folder was subsequently transferred to 
the Los Angeles, California RO.  

In a June 2000, the RO determined that a 20 percent 
evaluation was warranted for scars to the right thigh as 
donor sites for split thickness skin grafting.  The record 
does not reflect that the veteran indicated in writing that 
he was satisfied with that determination.  Thus, that issue 
remains in appellate status and is properly before the Board.  

In his August 1996 substantive appeal, the veteran requested 
a hearing before a Veterans Law Judge at his local RO.  In an 
April 2000 written statement, the veteran withdrew his 
request for a hearing before a Veterans Law Judge.  




FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Post-surgical scars to the scalp due to grafting for 
scalp folliculitis are manifested by extensive scarring, 
deformity, discoloration, and color contrast with no hair 
growth.  

3.  Scars to the right thigh as donor sites for split 
thickness skin grafting are manifested by three keloid scars 
measuring two inches by three inches and one keloid scar 
measuring two inches by seven inches with no limitation of 
function.  



CONCLUSIONS OF LAW

1.  The criteria for an 80 percent evaluation for post-
surgical scars to the scalp due to grafting for scalp 
folliculitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7800 
(1999).

2.  The criteria for an evaluation in excess of 20 percent 
for scars to the right thigh as donor sites for split 
thickness skin grafting have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.20, 4.118, 
Diagnostic Code 7801 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Upon enlistment examination dated in October 1990, the 
veteran's systems were clinically evaluated as normal with 
the exception of a burn on the head.  Clinical records dated 
in 1994 reflect the veteran underwent split thickness skin 
grafting to the scalp.  The veteran subsequently developed an 
infection in the right thigh donor site.  A January 1995 
medical statement noted the veteran underwent regrafting of 
the scalp on two occasions as well as regrafting of the right 
thigh.  It was noted that because of the nature of his 
disease, the chances of graft loss and repeated infection 
were most likely to occur.  It was also noted that there was 
no definitive treatment known for this condition.  Upon 
separation examination dated in January 1995, the examiner 
noted dissecting severe folliculitis, 60 percent severe 
scarring alopecia of the scalp and right thigh donor site, 
and right lateral thigh donor grafts, three of which measured 
2inches by 3 inches and one measuring 2 inches by 7 inches, 
were noted.  

In an April 1996 rating decision, the RO granted entitlement 
to service connection for chronic scalp suppurative 
folliculitis with multiples split thickness skin graft 
failures, evaluated as 10 percent disabling, effective from 
March 9, 1995, and for residual scars on the right thigh 
status post skin graft donor site, evaluated as 
noncompensable, effective from March 9, 1995.  The veteran 
filed a notice of disagreement as to the assigned percentages 
in April 1996.

At his October 1996 RO hearing, the veteran testified that he 
experienced involuntary bleeding on occasion and flaking.  
The veteran stated that he avoided leaning back on couches 
and he had to put a towel on his pillow at night.  The 
veteran testified that he felt compelled to wear a hat at all 
times.  He also stated that he felt he was turned down for 
employment because of his scalp.  He reported washing his 
scalp with Selsun Blue shampoo to control the flaking, but he 
did not use any type of medication.  He stated that doctors 
had told him that every type of medication had already been 
tried on his scalp with no luck.  In regard to his right 
thigh, the veteran testified that it throbbed.  He also 
reported brief periods of spasm or shaking and quivering.  He 
stated he could walk just as well as anybody else.  

In a November 1996 rating decision, the RO determined that a 
30 percent evaluation was warranted for the service-connected 
skin condition of the scalp, effective from March 9, 1995.  
The RO continued a noncompensable evaluation for service-
connected skin graft scars of the right thigh.  

Photographs of the veteran's right thigh and scalp areas were 
received by the RO in January 1997.  

In a June 1997 supplemental statement of the case and hearing 
officer decision, the RO determined that a 50 percent 
evaluation was warranted for a service-connected skin 
condition of the scalp, effective from March 9, 1995.  The RO 
also determined that a 10 percent evaluation was warranted 
for service-connected skin graft scars on the right thigh.  

In an October 1996 VA mental examination report, the examiner 
noted that the veteran had a severe case of folliculitis with 
no hair at the top of his head and occipital area.  The 
examiner also noted the veteran wore a cap throughout the 
examination until he showed the examiner his scalp.  A 
relevant diagnosis of a mood disorder secondary to a skin 
condition of chronic folliculitis with depressive features 
was noted.  

In a July 1997 rating decision, the RO granted entitlement to 
service connection for a mood disorder with depressive 
features as secondary to the service-connected suppurative 
folliculitis of the scalp, evaluated as 10 percent disabling, 
effective from October 9, 1996.  

A February 1998 statement from a private physician noted 
extensive scarring due to grafting for suppurative 
folliculitis of the scalp.  It was also noted there was no 
hair growth in two areas.  A diameter of 12 inches was noted 
in regard to the vertex-occiput-temporal region.  Four keloid 
graft sites were noted on the right thigh.  They were 
described as white with no melanin and no pigmentation.  

Upon VA examination dated in September 1999, the examiner 
noted the scalp was post skin graft with scarring and 
deformity.  A diagnosis of scalp deformity following skin 
graft was noted.  

At his May 2000 RO hearing, the veteran testified that he had 
sores on the back of his head with off and on bleeding, about 
three times a month.  He also reported using a topical 
steroid cream on those areas to prevent infection.  The 
veteran stated that he also had swelling.  The veteran 
testified that he had to lay his head in a certain position 
when resting and he did not go outside without his head 
covered.  He reported his head was sensitive to heat and he 
had to use a mild soap.  He also testified that he had a flat 
spot because a piece of his scalp was grafted.  The veteran 
stated that a hair transplant was impossible.  The veteran 
reported having sores along the suture line of the graft and 
some itching.  He stated that he was unable to wear a wig 
because of the indented area in the back of his head.  In 
regard to his right thigh area, the veteran testified that he 
did not have any open wounds, but it felt numb in cold 
weather.  He stated that he had no difficulty walking.  The 
veteran also reported feeling some tightness and pain, 
especially with cold weather.  The veteran testified that the 
area was discolored.  He reported no difficulties in physical 
activities or climbing stairs.  The veteran stated he did not 
take any medication in regard to his right thigh.  The 
veteran testified that he had been greatly affected by the 
stars, points, and jeers so he kept to himself.  

In a June 2000 supplemental statement of the case, the RO 
determined that a 20 percent evaluation was warranted for 
scars of the right thigh donor sites for split thickness skin 
grafting.  A 50 percent evaluation was continued for post 
surgical scars of the scalp due to skin grafting for scalp 
folliculitis.  


Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (1999).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  Separate diagnostic codes identify the various 
disabilities.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1 and 4.2 
(1999) which require the evaluation of the complete medical 
history of the claimant's condition.  These regulations 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report, and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94 (1991).  

In the instant case, the veteran is technically not seeking 
an increased rating, since his appeal arises from the 
original assessment of a disability rating.  When a veteran 
is awarded service connection for a disability and 
subsequently appeals the initial assessment of a rating for 
that disability, the claim continues to be well grounded.  
Fenderson v. West, 12 Vet. App. 119 (1999); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).

In Fenderson, it was held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In that decision, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson v. West, 12 Vet. App. 
119 (1999).

The veteran's service-connected surgical scars to the scalp 
are currently rated pursuant to 38 C.F.R. § 4.118, Diagnostic 
Code 7800, which provides that a 50 percent evaluation is 
warranted for disfiguring scars of the face, head, or neck 
with complete or exceptionally repugnant deformity of one 
side of face or marked or repugnant bilateral disfigurement.  
The rating schedule provides that when in addition to tissue 
loss and cicatrization, there is marked discoloration, color 
contrast, or the like, the 50 percent rating pursuant to 
Diagnostic Code 7800 may be increased to 80 percent.  It 
further provides that the most repugnant, disfiguring 
conditions, including scars and diseases of the skin, may be 
submitted for central office rating with several unretouched 
photographs.  See 38 C.F.R. § 4.118, Diagnostic Code (1999).  

Pursuant to 38 C.F.R. § 4.20 (1999), when a disability is not 
found with the rating schedule, it is permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  

The veteran's service-connected scars of the right thigh 
donor sites for split thickness skin grafting are evaluated 
as analogous to 38 C.F.R. § 4.118, Diagnostic Code 7801, 
which provides that a 20 percent evaluation is warranted for 
third degree burn scars in an area or areas exceeding 12 
square inches.  A 30 percent evaluation is warranted for 
third degree burn scars in an area or areas exceeding one-
half square foot.  Third degree burn scars in an area or 
areas exceeding one square foot warrants a 40 percent 
evaluation.  See 38 C.F.R. § 4.118, Diagnostic Code 7801.  

Scars may also be rated on limitation of function of the 
affected part pursuant to 38 C.F.R. § 4.118, Diagnostic Code 
7805 (1999).  The rating schedule further provides that 
eczema with exudation or constant itching, extensive lesions, 
or marked disfigurement warrants a 30 percent evaluation.  A 
50 percent evaluation is warranted for eczema with ulceration 
or extensive exfoliation or crusting and systemic or nervous 
manifestations, or exceptionally repugnant eczema.  See 
38 C.F.R. § 4.118, Diagnostic Code 7806 (1999).

The Board recognizes that the Court has held that where a law 
or regulation changes after the claim has been filed, but 
before the administrative or judicial process has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted the VA 
Secretary to do otherwise and the Secretary did so.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  The veteran filed his 
claims in May 1995.  However, the applicable rating criteria 
have not been amended or changed since that time.  

Analysis

I.  Scalp

A review of the evidence of record, including photographs of 
the area, reflects that the veteran's post surgical scars to 
the scalp due to grafting for scalp folliculitis are 
manifested by discoloration and color contrast.  
Additionally, VA examination of the area noted scarring and 
deformity.  That finding is consistent with the February 1998 
private examiner's notation of extensive scarring with no 
hair growth in two areas, one measuring 12 inches in 
diameter.  The veteran also testified that he experienced 
sores with bleeding about three times per month.  

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (1999).  

The Board concludes that the aforementioned evidence more 
nearly approximates the criteria under the Note to Code 7800 
for an 80 percent evaluation in that it demonstrates 
extensive scarring and marked deformity on one side of the 
head with obvious discoloration and color contrast.  
Cicatrization constitutes scarring.  

II.  Right Thigh

As previously noted, the veteran's scars of the right thigh 
donor sites are currently rated as analogous to third degree 
burn scars.  The evidence of record reflects four keloid 
graft sites, described as white with no melanin or 
pigmentation.  Separation examination noted three scars 
measuring two by three inches and one scar measuring two by 
seven inches.  This evidence is indicative of a 20 percent 
evaluation pursuant to 38 C.F.R. § 4.118, Diagnostic Code 
7801.  In the absence of competent medical evidence of scar 
areas exceeding one-half square foot, an evaluation in excess 
of 20 percent is not warranted.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7801.  

The Board recognizes that the veteran has testified to 
experiencing some numbness and pain in the right thigh area, 
particularly in cold weather.  However, he also stated that 
he had no difficulty walking or with physical activity.  He 
testified that he did not have open wounds or oozing from 
sores.  In the absence of competent medical evidence of 
eczema with ulceration, lesions, and itching, the rating 
criteria for eczema of the skin are not applicable.  
Additionally, as there is no limitation of function, 
38 C.F.R. § 4.118, Diagnostic Code 7805 is not applicable.  

Thus, the Board concludes that an evaluation in excess of 20 
percent for scars of the right thigh donor sites for split 
thickness skin grafting is not warranted.  

Finally, the Board has considered all of the evidence, to 
include service medical records and post-service medical 
records as well.  Such review is consistent with the Court's 
recent decision in Fenderson.



ORDER

An 80 percent evaluation for post surgical scars to the scalp 
due to grafting for scalp folliculitis is granted, subject to 
controlling regulations regarding the payment of monetary 
benefits.

Entitlement to an evaluation in excess of 20 percent for 
scars to the right thigh as donor sites for split thickness 
skin grafting is denied.  



		
	John E. Ormond, Jr.
	Veterans Law Judge
	Board of Veterans' Appeals



 

